DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-13 and 16 are currently pending. 
Claims 9-13 and 16 are withdrawn. 
Claims 1 and 4-8 are rejected.   

Response to Amendment/Arguments
The Amendment filed 2/11/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
Objection to the Specification
The objection of the specification for containing new matter has not been overcome because Applicant’s arguments—that an incorporation by reference statement was included in the PCT application—is not persuasive. Specifically the instant application incorporates the PCT application by reference, which language did not appear in the PCT application as filed. In other words, there is support for incorporating by reference the Korean foreign applications, but there is not support for incorporating by reference the PCT application. This objection may be overcome by replacing the phrase “all of which are hereby…” with “the Korean Applications are hereby…”

Improper Markush Grouping Rejection
The rejection of claims 1-2 and 4-8 for containing an improper Markush grouping of alternatives has been overcome by the amendment to claim 1 limiting the structure to Formula 1-1. The rejection has been withdrawn.

35 USC § 102 Rejection
The rejection of claims 1, 5-6 and 8 under 35 USC 102(a)(1) for being anticipated by Registry No. 1817646-68-6, 
    PNG
    media_image1.png
    505
    812
    media_image1.png
    Greyscale
, has been overcome by the amendment to claim 1 limiting the structure to Formula 1-1.
    PNG
    media_image2.png
    336
    380
    media_image2.png
    Greyscale
 . The rejection has been withdrawn. 
The rejection of:
claims 1, 2, and 4-8 under 35 U.S.C. 102(a)(2), as being anticipated by Lim et al. WO 2019/066553A2 (foreign priority date: 9/28/2017), and
claims 1, 2, 4-8 and 15 under 35 USC 102(a)(2), as being anticipated by Lim et al. US 10,756,276B2 (foreign priority date: 10/18/2017), 
has not been overcome because Applicant’s arguments—that the foreign priority has been perfected—are not persuasive. Applicant states that an English translation of the priority documents has been submitted; however these documents do not appear in the file wrapper for this application. The rejection is maintained as it applies to the current claims.

Double Patenting Rejection
The NSDP rejection of: 
claims 1-2 and 4-8 over US 10,756,276
claims 1-2, 4-8 and 15 (provisionally) over Appl. No. 16/486,163 (in Allowance status), and
claims 1-2, 4-8 and 15 (provisionally) over Appl. No. 16/607,237
has not been overcome because Applicant’s argument—that claim 3 was not rejected and the limitations of claim 3 were incorporated into claim 1—is not persuasive. Claim 3 was not included in the rejections because the claim was withdrawn. The rejections are maintained as they apply to the current claims.

Scope of the Elected Invention
Examination of the Markush-type claim has not been extended because the current claims are rejected by the prior art of record. Since art was found on a nonelected species, subject matter not embraced by the elected embodiment or the above-identified elected species is therefore withdrawn from further consideration.  
Claims 9-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The specification amendment filed on 6/21/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  Specifically, the following phrase in the first paragraph is not supported by the application as originally filed on 3/18/2018: “all of which are hereby incorporated herein by reference in their entirety for all purposes as if fully set forth herein.”  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  See MPEP 211.02 and MPEP 201.06(c)(IV). PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to 371 applications.  This rejection may be overcome by deleting the aforementioned phrase or by replacing the phrase “all of which are hereby…” with “the Korean Applications are hereby…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. WO 2019/066553A2 (foreign priority date: 9/28/2017).
Lim et al. teach compounds 200 and 201 on pages 21 and 22, respectively:

    PNG
    media_image3.png
    304
    326
    media_image3.png
    Greyscale
 and
    PNG
    media_image4.png
    289
    363
    media_image4.png
    Greyscale
.
Lim et al. also teach compound A-2 (p. 25), 
    PNG
    media_image5.png
    256
    226
    media_image5.png
    Greyscale
, compound B-3 (p. 27), 

    PNG
    media_image6.png
    218
    198
    media_image6.png
    Greyscale
, and compound 3 (p. 29) 
    PNG
    media_image7.png
    381
    405
    media_image7.png
    Greyscale
. These 
compounds anticipate the claimed invention as outlined below:
	Claim 1, drawn to a compound of Formula 1-1, 
    PNG
    media_image8.png
    276
    321
    media_image8.png
    Greyscale
, wherein Y1 is S, Y6 is S, R1 and R2 are H, R3-R6 are unsubstituted alkyl, and Ra and Rb are an electron withdrawing group.
	Claim 4, drawn to the compound of claim 1, wherein Ra and Rb are the same and are 
    PNG
    media_image9.png
    151
    231
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    178
    284
    media_image10.png
    Greyscale
, wherein R10 is unsubstituted alkyl, c is 4 and R13 is H.
	Claims 5 and 6, drawn to a compound of claim 1, wherein R1 and R2 are H.
	Claim 7, drawn to a compound of claim 1 having a structure of Formula 1-12, 
    PNG
    media_image11.png
    298
    662
    media_image11.png
    Greyscale
, or Formula 1-15, 

    PNG
    media_image12.png
    325
    471
    media_image12.png
    Greyscale
.
	Claim 8, drawn to a compound of claim 1 wherein R3-R6 are unsubstituted alkyl.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. US 10,756,276B2 (foreign priority date: 10/18/2017).
Lim et al. teach several anticipatory structures. The following compounds from claim 8 are representative:

    PNG
    media_image13.png
    379
    806
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    406
    757
    media_image14.png
    Greyscale
 

    PNG
    media_image15.png
    369
    913
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    373
    809
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    365
    629
    media_image17.png
    Greyscale
. The compounds from claim 8 anticipate the claimed invention as outlined below:
	Claim 1, drawn to a compound of Formula 1-1, 
    PNG
    media_image8.png
    276
    321
    media_image8.png
    Greyscale
, wherein Y1 is S, Y6 is S, R1 and R2 are H, R3-R6 are unsubstituted alkyl, and Ra and Rb are an electron withdrawing group.
	Claim 4, drawn to the compound of claim 1, wherein Ra and Rb are the same and are 
    PNG
    media_image9.png
    151
    231
    media_image9.png
    Greyscale
, 
    PNG
    media_image18.png
    88
    137
    media_image18.png
    Greyscale
, or 
    PNG
    media_image10.png
    178
    284
    media_image10.png
    Greyscale
, wherein R10 is unsubstituted alkyl, c is 4 and R13 is H or halogen.
	Claims 5 and 6, drawn to a compound of claim 1, wherein R1 and R2 are H.
	Claim 7, drawn to a compound of claim 1 having a structure of Formula 1-12, 
    PNG
    media_image11.png
    298
    662
    media_image11.png
    Greyscale
, Formula 1-15, 
    PNG
    media_image12.png
    325
    471
    media_image12.png
    Greyscale
 or, Formula 1-21, 
    PNG
    media_image19.png
    323
    557
    media_image19.png
    Greyscale
.
	Claim 8, drawn to a compound of claim 1 wherein R3-R6 are unsubstituted alkyl.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,756,276B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims ‘276 discloses “anticipatory”-type subject matter. See, for example, claim 8 which teaches the following compounds:

    PNG
    media_image13.png
    379
    806
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    406
    757
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    369
    913
    media_image15.png
    Greyscale
 

    PNG
    media_image16.png
    373
    809
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    365
    629
    media_image17.png
    Greyscale
. 
The compounds from claim 8 “anticipate” the claimed invention as outlined below:
	Claim 1, drawn to a compound of Formula 1-1, 
    PNG
    media_image8.png
    276
    321
    media_image8.png
    Greyscale
, wherein Y1 is S, Y6 is S, R1 and R2 are H, R3-R6 are unsubstituted alkyl, and Ra and Rb are an electron withdrawing group.
	Claim 4, drawn to the compound of claim 1, wherein Ra and Rb are the same and are 
    PNG
    media_image9.png
    151
    231
    media_image9.png
    Greyscale
, 
    PNG
    media_image18.png
    88
    137
    media_image18.png
    Greyscale
, or 
    PNG
    media_image10.png
    178
    284
    media_image10.png
    Greyscale
, wherein R10 is unsubstituted alkyl, c is 4 and R13 is H or halogen.
	Claims 5 and 6, drawn to a compound of claim 1, wherein R1 and R2 are H.
	Claim 7, drawn to a compound of claim 1 having a structure of Formula 1-12, 
    PNG
    media_image11.png
    298
    662
    media_image11.png
    Greyscale
, Formula 1-15, 

    PNG
    media_image12.png
    325
    471
    media_image12.png
    Greyscale
 or, Formula 1-21, 
    PNG
    media_image19.png
    323
    557
    media_image19.png
    Greyscale
.
	Claim 8, drawn to a compound of claim 1 wherein R3-R6 are unsubstituted alkyl.


Claim 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of copending Application No. 16/486,163 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘163 disclose anticipatory-type subject matter such as the compounds of claim 8:

    PNG
    media_image20.png
    235
    574
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    288
    590
    media_image21.png
    Greyscale
. 
The compounds from claim 8 “anticipate” the claimed invention as outlined below:
	Claim 1, drawn to a compound of Formula 1-1, 
    PNG
    media_image22.png
    330
    382
    media_image22.png
    Greyscale
, wherein Y1 is S, Y6 is S, R1 and R2 are H, R3-R6 are alkyl, and Ra and Rb are an electron withdrawing group.
	Claim 4, drawn to the compound of claim 1, wherein Ra and Rb are the same and are 
    PNG
    media_image9.png
    151
    231
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    178
    284
    media_image10.png
    Greyscale
, wherein R10 is unsubstituted alkyl, c is 4 and R13 is H.
	Claims 5 and 6, drawn to a compound of claim 1, wherein R1 and R2 are H.
	Claim 7, drawn to a compound of claim 1 having a structure of Formula 1-12, 
    PNG
    media_image11.png
    298
    662
    media_image11.png
    Greyscale
, Formula 1-15, or

    PNG
    media_image12.png
    325
    471
    media_image12.png
    Greyscale
 .
	Claim 8, drawn to a compound of claim 1 wherein R3-R6 are alkyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/607237 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘237 disclose anticipatory-type subject matter such as the compounds of claim 9, which are shown in part below:

    PNG
    media_image20.png
    235
    574
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    288
    590
    media_image21.png
    Greyscale
. 
The above-referenced subject matter renders the claimed invention unpatentable as outlined below:
	Claim 1, drawn to a compound of Formula 1, 
    PNG
    media_image8.png
    276
    321
    media_image8.png
    Greyscale
, wherein Y1 is S, Y6 is S, R1 and R2 are H, R3-R6 are alkyl, and Ra and Rb are an electron withdrawing group.
	Claim 4, drawn to the compound of claim 1, wherein Ra and Rb are the same and are 
    PNG
    media_image9.png
    151
    231
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    178
    284
    media_image10.png
    Greyscale
, wherein R10 is unsubstituted alkyl, c is 4 and R13 is H.
	Claims 5 and 6, drawn to a compound of claim 1, wherein R1 and R2 are H.
	Claim 7, drawn to a compound of claim 1 having a structure of Formula 1-12, 
    PNG
    media_image11.png
    298
    662
    media_image11.png
    Greyscale
, Formula 1-15, or

    PNG
    media_image12.png
    325
    471
    media_image12.png
    Greyscale
 .
	Claim 8, drawn to a compound of claim 1 wherein R3-R6 are alkyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626